DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 – 19, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Bojja fails to disclose formulating, by the network-based  provider, a reply message that includes at least one of the one or more emojis ascertained as corresponding to the text of the message received (Amendment, pages 8 – 10). 
Applicant argues that Bojja fails to disclose formulating, by the network-based provider, a reply message that includes the one or more words or phrases ascertained as corresponding to the message received (Amendment, pages 10 – 12).
3.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bojja fails to disclose communicating the formulated reply message over the network to the client machine for output by the messaging application (Amendment, pages 8 – 12).
The examiner disagrees, since Bojja discloses “Users may communicate with one another through a combination of text and emoji, with emoji suggestions being share emoji with other players, for insertion into messages… Users of chat rooms or other communication systems can be provided with emoji creation tools and allowed to share their emoji with others (sharing emojis in chat rooms implies communicating the formulated reply message; paragraph 76, line 4; paragraph 78, lines 1, 2).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 – 19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 11 – 13, 15 – 18, 20 - 23 of U.S. Patent No.10,650,095. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 9, 11 – 13, 15 – 18, 20 – 23 of the Patent.
Here is a comparison between claim 1 of the instant application and claim 1 of the patent. 
Instant Application 16/799,681
Patent 10,650,095
Comparison

1.  A computing device, comprising: a processor;  and a memory coupled to 
the processor and storing instructions that, when executed by the processor, 
performs a method, comprising:
Similar
receiving, with a network-based provider and over a network, a message containing text, the message input by a user using a messaging application on a client machine;
receiving, with a network-based provider and 
over a network, a message containing text, the message input by a user using a messaging application on a client machine;
Same
ascertaining, by the network-based provider, one or more emojis that correspond to the text;
computing, by the network-based provider, a vector representation of the text of the message;  ascertaining, by the network-based provider, one or more emojis that 
vector representation of the text;

formulating, by the network-based provider, a reply message that includes at least one of the one or more emojis; and
formulating, by the network-based provider, 
a reply message that includes at least one of the one or more emojis;  and
Same
communicating the formulated reply message over the network to the client machine for output by the messaging application.
communicating the formulated reply message over the network to the client machine for output by the messaging application.
Same


Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1 – 5, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Shirzadi et al. (US PAP 2014/0088954).
As per claim 1, Bojja et al. teach a computer-implemented method comprising:

ascertaining, by the network-based provider, one or more emojis that correspond to the text (“the content can be analyzed to identify and provide emoji suggestions.  Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages.”; paragraphs 6, 7);
formulating, by the network-based provider, a reply message that includes at least one of the one or more emojis; and communicating the formulated reply message over the network to the client machine for output by the messaging application (“crowdsourcing can be used to create new emoji that can be shared with other users.  For example, in a gaming environment, the game operator has control over the game economy and has access to a huge player base, which allows the game operator to utilize crowdsourcing for emoji creation.  Players can be given access to a tool to design, create, and share emoji with other players, for insertion into messages.”;  paragraphs 75 – 79).
However, Bojja et al. do not specifically teach ascertaining one or more emojis that correspond to the text of the message received; formulating a reply message that includes at least one of the one or more emojis ascertained as corresponding to the text of the message received.
Shirzadi et al. disclose a user's response to a given received message can be enriched by the inclusion of one or more emoticons that correspond to the content of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to ascertain one or more emojis that correspond to the text of the message received as taught by Shirzadi et al. in Bojja et al., because that would help ensure both an accurate as well as a complete response (paragraph 30).

As per claim 2, Bojja et al. in view of Shirzadi et al. further disclose the message containing the text is associated with an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

As per claim 3, Bojja et al. in view of Shirzadi et al. further disclose the message containing the text is associated with an experience other than an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

As per claim 4, Bojja et al. in view of Shirzadi et al. further disclose the network-based provider provides online shopping experiences (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

As per claim 5, Bojja et al. in view of Shirzadi et al. further disclose said ascertaining further comprises measuring a semantic similarity of the one or more 

As per claim 21, Bojja et al. in view of Shirzadi et al. further disclose the formulated reply message is contextually relevant to the message input by the user using the messaging application on the client machine (“when the received message conveys sad news, the draft response could precede any text entries with a suggested context-relevant emoticon that conveys sadness”; Shirzadi et al., paragraph 14).

8.	Claims 7, 9 – 13, 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Venkatakrishnan et al. (US PAP 2017/0118189).
As per claims 7, 16,  Bojja et al. teach a computer-implemented method, comprising:
receiving, by a network-based provider and over a network, a message containing at least one emoji, the message containing the at least one emoji input by a user using a messaging application on a client machine (“emoji having the highest confidence scores can be suggested to the user for possible insertion into a text message.”; paragraphs 6);
ascertaining, by the network-based provider, a meaning of the at least one emoji of the message received (“the content can be analyzed to identify and provide emoji 
selecting, by the network-based provider, one or more words or phrases based on the ascertained meaning of the at least one emoji; formulating, by the network-based provider, a reply message that includes the one or more words or phrases; and
communicating the formulated reply message over the network to the client machine for output by the messaging application (“crowdsourcing can be used to create new emoji that can be shared with other users.  For example, in a gaming environment, the game operator has control over the game economy and has access to a huge player base, which allows the game operator to utilize crowdsourcing for emoji creation.  Players can be given access to a tool to design, create, and share emoji with other players, for insertion into messages.”; paragraphs 75 – 79).
	However, Bojja et al. do not specifically teach selecting one or more words or phrases based on the ascertained meaning of the at least one emoji of the message received; formulating a reply message that includes the one or more words or phrases ascertained as corresponding to the message received.
	Venkatakrishnan et al. disclose that the system may then check for a particular ordering of content in the message for the command to be valid and executed. For example, the money emoji 513B followed by a value and a user identifier is one such ordering of content. In some examples, the system may also look for another emoji 532B that may indicate which payment instrument is to be used. For example, emoji 532B may indicate that a particular Visa® credit card be used as the payment instrument instead of a default payment instrument (fig.5B, element 510B; paragraph 75).  The system may send a reply message 520B once completing the command. Here the reply may confirm who the funds were transferred to and the payment account used. In some examples, the system may use a part of message 510B to create message 520B (fig.5B, element 520B; paragraph 77).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a reply message that includes the one or more words or phrases ascertained as corresponding to the message as taught by Venkatakrishnan et al. in Bojja et al., that would help send the author of the message a confirmation message 520C of the request (paragraph 79, line 1).
	
As per claim 9, Bojja et al. in view of Venkatakrishnan et al. further disclose the message containing the at least one emoji is associated with an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

	As per claim 10, Bojja et al. in view of Venkatakrishnan et al. further disclose the message containing the at least one emoji is associated with an experience other than an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

	As per claims 11, 17, Bojja et al. in view of Venkatakrishnan et al. further disclose the message contains text along with the at least one emoji (“Content can include text 

	As per claims 12, 18, Bojja et al. in view of Venkatakrishnan et al. further disclose the message containing text along with the at least one emoji corresponds to a search (Bojja et al. paragraphs 5, 6).

	As per claims 13, 19, Bojja et al. in view of Venkatakrishnan et al. further disclose the formulated reply message includes at least one additional emoji that is relevant to the search (“select one of the emoji suggestions, and the emoji of the suggestion can be inserted into the content at the appropriate location (e.g., at or near a current input cursor position) or can replace a portion of the content.”; Bojja et al. paragraphs 5, 6, 75 - 79).

	As per claim 15, Bojja et al. in view of Venkatakrishnan et al. further disclose determining, by the network-based provider, a sentiment associated with the at least one emoji, and wherein the formulating further comprises formulating the reply message that includes the one or more words or phrases based at least in part on the determined sentiment associated with the at least one emoji (“sentiment analyzers, semantic analyzers, and the like, to obtain the latent meaning and structure of a chat message.  Such information can then be used to match sentences with emoji that are tagged with the respective data.”; Bojja et al. paragraphs 17, 55).


6 is rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Shirzadi et al. (US PAP 2014/0088954); and further in view of Fuxman et al. (US PAP 2018/0210874).
As per claim 6, Bojja et al. do not specifically teach the formulated reply message is communicated via a bot.
Fuxman et al. disclose that each suggested response being a conversational reply to the first message…In some implementations, messaging server 101 may 
include messaging application 103a that provides client functionality to enable a user (e.g., any of users 125) to exchange messages with other users and/or 
with a bot (Abstract, paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a bot as taught by Fuxman et al. in Bojja et al., because that would help improve the response time for making emoji suggestions (paragraph 87).

10.	Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Venkatakrishnan et al. (US PAP 2017/0118189); and further in view of Fuxman et al. (US PAP 2018/0210874).
As per claim 8, Bojja et al. do not specifically teach the formulated reply message asks for additional information associated with the message.
Fuxman et al. disclose that One or more of the responses 806, 808, and 810 can be selected to send the selected response(s) to the first user over a communication network (e.g., a confirmation prompt can be displayed to request that the second user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to ask for additional information as taught by Fuxman et al. in Bojja et al., because that would help improve the response time for making emoji suggestions (paragraph 87).

As per claim 14, Bojja et al. do not specifically teach the formulated reply message is communicated via a bot.
Fuxman et al. disclose that each suggested response being a conversational reply to the first message…In some implementations, messaging server 101 may 
include messaging application 103a that provides client functionality to enable a user (e.g., any of users 125) to exchange messages with other users and/or with a bot (Abstract, paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a bot as taught by Fuxman et al. in Bojja et al., because that would help improve the response time for making emoji suggestions (paragraph 87).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen teaches associating each of the plurality of keywords with at least one content-specific graphic icon, and respectively associating each of a plurality of graphic icons with at least one content-specific reply message.   Grieves et al. teach emoji for text predictions.  Levin et al. teach transmitting one or more messages each comprising text, emoticons from a first user of such a system (using a first computing device) to a second user (using a second computing device).  Morton et al. tech ordering goods and/or services using the emoji character set via  communication network.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658